Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. ____________-CIV-___________/____________


  SERGIO DIAZ, on behalf of himself
  and others similarly situated,

         Plaintiff,

         v.

  TROPIC OIL COMPANY, a Florida Corporation,
  HIGHLANDS OIL COMPANY, INC., a Florida Corporation,
  PARKLAND FUEL CORPORATION, a Canadian Corporation,

        Defendants.
  ____________________________________________________/

                                           COMPLAINT

         1.      Plaintiff, SERGIO DIAZ (hereinafter referred to as “Plaintiff” and “DIAZ”), is an

  individual residing in Miami-Dade County, Florida.

         2.      At all times material to this Complaint, Defendant, TROPIC OIL COMPANY

  (hereinafter referred to as “TROPIC OIL”), a Florida Corporation, had its headquarters at 10002

  N.W. 89th Avenue, Miami, Florida 33178-1409 in Miami-Dade County, within the jurisdiction of

  this Court, and transported, distributed, and marketed a range of fuels, lubricants, and equipment

  to the marine, automotive, trucking and aviation industries while operating and supplying nine (9)

  cardlock facilities, three (3) bulk storage plants, 200,000 square feet of warehouse space, two (2)

  dedicated rail spurs, and Eight (80) trucks throughout South and Central Florida.

         3.      In or around July 2018, TROPIC OIL COMPANY acquired HIGHLANDS OIL

  COMPANY, INC., a Florida Corporation, and in or around September 2019, TROPIC OIL

  COMPANY was acquired by PARKLAND FUEL CORPORATION, a Canadian Corporation,

  through which PARKLAND FUEL CORPORATION’s United States subsidiary known as
                                                  1
Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 2 of 14



  “PARKLAND USA” has been operating TROPIC OIL since approximately October 2019.

          4.      At all times material to this Complaint, Defendants, TROPIC OIL COMPANY,

  HIGHLANDS OIL COMPANY, INC., and PARKLAND FUEL CORPORATION, directly or

  indirectly, acted in the interest of an employer toward Plaintiff and the other similarly situated

  employees, including without limitation directly or indirectly controlling the terms of employment

  and compensation of Plaintiff and the other employees similarly situated to him. Alternately,

  Defendants, TROPIC OIL COMPANY, HIGHLANDS OIL COMPANY, INC., and PARKLAND

  FUEL CORPORATION, and each of their respective divisions, subsidiaries or affiliates, and

  parent entities, however constituted, were joint employers of Plaintiff and the other similarly

  situated employees because each, respective division, subsidiary or affiliate acted directly or

  indirectly in the interest of the other in relation to Plaintiff and the others similarly situated to him.

  As a second alternative, Defendants, TROPIC OIL COMPANY, HIGHLANDS OIL COMPANY,

  INC., and PARKLAND FUEL CORPORATION, and each of their divisions, subsidiaries or

  affiliates, and parent entities, however constituted, were joint employers of Plaintiff because they

  commonly controlled the terms of compensation and employment of Plaintiff and the other

  similarly situated employees because Defendants are not completely disassociated with respect to

  the terms of compensation and employment of Plaintiff and the others similarly situated to him.

  As a final alternative, Defendants, TROPIC OIL COMPANY, HIGHLANDS OIL COMPANY,

  INC., and PARKLAND FUEL CORPORATION, and each of their divisions, subsidiaries or

  affiliates, and parent entities, however constituted, directly or indirectly acted in the interest of an

  employer toward Plaintiff and the other similarly situated employees at all material times to this

  Complaint, including without limitation directly or indirectly controlling the terms of employment

  and compensation of Plaintiff and the others similarly situated to him.


                                                      2
Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 3 of 14



           5.     DIAZ was an employee of Defendants and brings this action on behalf of himself 1

  and other current and former Drivers similarly situated to Plaintiff for unpaid overtime wages,

  liquidated damages, and the costs and reasonable attorneys’ fees of this action under the provisions

  of the FLSA, 29 U.S.C. §216(b), as well as for alleged Retaliation against Plaintiff in violation of

  the Florida Whistleblower Act, F.S. §448.102 et seq. It is the intent of this collective action to

  apply to all similarly situated non-exempt Drivers of Defendants, however variously titled,

  regardless of location.

           6.     Jurisdiction is conferred on this Court by 28 U.S.C. §216(b), 29 U.S.C. §1337 &

  §1367(a).

           7.     A substantial part of the events, giving rise to this action, occurred within the

  jurisdiction of the United States District Court for the Southern District of Florida, Miami Division.

           8.     In approximately March 2018, HIGHLANDS OIL COMPANY, INC. hired DIAZ

  as a Tank Wagon Truck Driver on an hourly basis at the regular rate of $18.00 per hour.

           9.     Between approximately April 2018 and mid-April 2019, DIAZ frequently worked

  in excess of Forty (40) hours per week as a Tank Wagon Truck Driver for Defendants by Plaintiff

  driving local fuel delivery routes which routes were less than One Hundred (100) miles from

  Defendants’ truck yard at 10002 N.W. 89th Avenue, Miami, Florida 33178-1409, with Plaintiff

  also occasionally driving a route from Miami to Stuart which was more than 100 mile from

  Defendants’ Miami yard.

           10.    At all times material to this Complaint including but not necessarily limited to

  during the years 2016, 2017, 2018, and 2019, TROPIC OIL COMPANY, HIGHLANDS OIL

  COMPANY, INC., and PARKLAND FUEL CORPORATION each had two (2) or more



  1
      Attached hereto is a signed Consent to Join from SERGIO DIAZ.
                                                    3
Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 4 of 14



  employees who regularly sold, handled, or otherwise worked on goods and/or materials that have

  been moved in or produced for commerce. In this regard, Plaintiff alleges based upon information

  and belief and subject to discovery, that at all times material to this Complaint including but not

  necessarily limited to the years 2015, 2016, 2017, and 2018, TROPIC OIL COMPANY,

  HIGHLANDS OIL COMPANY, INC., and PARKLAND FUEL CORPORATION employed two

  (2) or more employees who, inter alia: (a) regularly handled and worked on tanker trucks that

  were goods and/or materials moved in or produced for commerce; (b) regularly handled, worked

  with, and/or sold fuel which constituted goods and/or materials moved in or produced for

  commerce; (c) handled and worked with office equipment such as copiers, , faxes, computers and

  telephones, as well as supplies such as paper, pens, U.S. Postal Service & FedEx shipping

  materials, all of which were goods and/or materials moved in or produced for commerce; and (d)

  regularly processed electronic bank transactions for payments by and for Defendants’ customers

  through banks and merchant services companies processing payments between Florida and other

  States.

            11.   Based upon information and belief, the annual gross sales volume of TROPIC OIL

  COMPANY, HIGHLANDS OIL COMPANY, INC., and PARKLAND FUEL CORPORATION

  was in excess of $500,000.00 per annum at all times material to this Complaint, including but not

  necessarily limited to during the years 2016, 2017, 2018, and 2019.

            12.   At all times material to this Complaint including but not necessarily limited to

  during the years 2016, 2017, 2018, and 2019, TROPIC OIL COMPANY, HIGHLANDS OIL

  COMPANY, INC., and PARKLAND FUEL CORPORATION have been an enterprise engaged

  in interstate commerce or in the production of goods for commerce as defined by the FLSA, 29

  U.S.C. §203(s).


                                                  4
Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 5 of 14



           13.   During multiple work weeks between approximately April 2018 and mid-April

  2019, DIAZ regularly worked five (5) to six (6) days per week for Defendants with a start time of

  anywhere between approximately 3:30-5:00 a.m. and stop times between approximately 6:00-7:00

  p.m., regularly working in excess of Forty (40) hours per week.

           14.   However, Defendants failed to pay time and one-half wages for all of the hours

  DIAZ worked in excess of Forty (40) hours per week for Defendants between approximately April

  2018 and mid-April 2019 because Defendants automatically deducted Thirty (30) minutes per day

  for a meal break despite Plaintiff not taking an uninterrupted, bona fide 30-minute meal break each

  day. 2

           15.   Likewise, based upon information and belief, Defendants also failed to pay time

  and one-half wages for all of the hours worked by Defendants’ other Drivers, however variously

  titled, in one or more weeks within the three (3) year statute of limitations period between January

  2017 and mid-April 2019.

           16.   The additional persons who may become Plaintiffs in this action are Defendants’

  current and former Drivers, however variously titled, who have worked for Defendants at any

  location during the three (3) year statute of limitations period between approximately January 2017

  and mid-April 2019 without being paid time and one-half wages for all of their hours worked in

  excess of Forty (40) hours per week as a result of Defendants’ automatic Thirty (30) minute meal

  break deduction policy/practice and/or failing to credit Drivers for the full extent of their actual

  overtime hours worked for the benefit of Defendants.




  2
   Based upon information and belief, in approximately mid-April 2019, Defendants ceased their
  automatic thirty (30) minute meal break deduction practice.
                                                   5
Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 6 of 14



          17.   Based upon information and belief, records reflecting and/or relating to at least

  some of the start times, stop times, number of hours worked each day, and total number of hours

  worked each week by Plaintiff and the other similarly situated Drivers for Defendants between

  approximately January 2017 and mid-April 2019 are in the possession, custody, and/or control of

  Defendants.

          18.   Despite Defendants having knowledge of the overtime hours worked each week by

  Plaintiff and the other similarly situated Drivers, however variously titled, for the benefit of

  Defendants between approximately January 2017 and mid-April 2019, Defendants nonetheless

  willfully failed to pay time and one-half wages for all overtime hours worked as required by the

  FLSA.

          19.   Based upon information and belief, the complete records of the actual wages paid

  each week by Defendants to Plaintiff and the other similarly situated Drivers, however variously

  titled, between January 2017 and the present are in the possession, custody, and/or control of

  Defendants.

          20.   In approximately May 2019, DIAZ suffered a workplace injury to his Right

  shoulder while in the course and scope of Plaintiff’s employment with Defendants.

          21.   As a result of DIAZ’s workplace injury, Defendants assigned Plaintiff in

  approximately July 2019 work in a light duty position at Defendants’ warehouse as a “safety

  monitor.”

          22.   Between approximately July 2019 and October 2019, DIAZ’s supervisor, David

  Gurney, TROPIC OIL’s Vice-President of Operations, subjected Plaintiff to repeated threats and

  intimidation on virtually a weekly basis culminating on or around October 23, 2019 with Gurney

  losing his temper and not only screaming at DIAZ to get out of Gurney’s office but Gurney


                                                 6
Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 7 of 14



  violently slamming his fist on his desk while Gurney commanded Plaintiff to immediately leave

  the office. 3

          23.     On or around October 24, 2019, DIAZ submitted an internal complaint to

  Defendants’ management, including but not limited to TROPIC OIL’s (a) President, Stephen

  Gorey; (b) Payroll & HR Administrator, Lindy Rodriguez; and (c) Director of Operations, Kevin

  Willcox, about Gurney’s unlawful harassment and threatening behavior.

          24.     Instead of taking remedial action to address Gurney’s misconduct and threats

  against DIAZ, on the afternoon of October 24, 2019, Defendants unlawfully terminated DIAZ’s

  employment for pretextual reasons and in Retaliation against Plaintiff in violation of the express

  protections of the Florida Whistleblower Act, F.S. §448.102 (“FWA”) and Florida’s Workers’

  Compensation law, F.S. §440.205, because of Plaintiff’s workers’ compensation injury and

  Plaintiff’s opposition to the unsafe work conditions and harassment which DIAZ in good faith

  believed were illegal practices of Defendants.

          25.     On November 12, 2019, Plaintiff’s Counsel sent Defendants pre-suit notice of his

  claims in this case through written correspondence sent via e-mail and delivered via FedEx on

  November 13, 2019 to TROPIC OIL’s President, Stephen Gorey, at 10002 N.W. 89th Avenue,

  Miami, Florida 33178-1409.




  3
    Plaintiff reported to Gurney’s office on the afternoon of October 23, 2019 because Gurney had
  previously instructed Plaintiff to report directly to Gurney’s office each morning and each
  afternoon in a meeting with Lindy Rodriguez, TROPIC OIL’s Payroll & HR Administrator, and
  Orlando Roche, TROPIC OIL’s Plant Director.

                                                   7
Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 8 of 14



                                 COUNT I
           OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

         Plaintiff, SERGIO DIAZ, readopts and realleges the allegations contained in Paragraphs 1

  through 25 above.

         26.     DIAZ is entitled to be paid time and one-half of his applicable regular rates of pay

  for each hour he worked for Defendants in excess of Forty (40) hours per work week during the

  three (3) year statute of limitations period between approximately April 2018 and mid-April 2019.

         27.     Subject to discovery of the complete time and compensation records in Defendants’

  possession, DIAZ estimates he is owed an average of approximately Two and One-Half (2.5)

  unpaid overtime hours per week from Defendants during a total of approximately Forty-Five (45)

  work weeks between approximately April 2018 and mid-April 2019 at the time and one-half rate

  of $27.00/hour [$18.00/hour x 1.5 = $27.00/hour] totaling approximately $3,037.50 [2.5 Unpaid

  OT hours/week x $27.00/hour x 45 weeks = $3,037.50].

         28.     All similarly situated Drivers, however variously titled, of Defendants at any

  locations are entitled to be paid time and one-half of their applicable regular rates of pay for each

  hour they worked for Defendants in excess of Forty (40) hours per work week during the three (3)

  year statute of limitations period between approximately January 2017 and mid-April 2019 but

  were not paid as a result of Defendants’ automatic Thirty (30) minute meal break deduction

  policy/practice and/or failing to credit Drivers for the full extent of their actual overtime hours

  worked for the benefit of Defendants.

         29.     Defendants knowingly and willfully failed to pay DIAZ and the other Drivers

  similarly situated to him at time and one-half of his applicable regular rates of pay for all hours

  worked for Defendant in excess of Forty (40) per week between approximately January 2017 and

  mid-April 2019.

                                                   8
Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 9 of 14



         30.     At all times material to this Complaint, Defendants had constructive knowledge

  and/or actual notice that Defendants’ compensation practices did not provide DIAZ and the other

  similarly situated Drivers, however variously titled, with time and one-half wages for all of their

  actual overtime hours worked between approximately January 2017 and mid-April 2019 based

  upon, inter alia: (a) Defendants’ practice of automatically deducting Thirty (30) minutes per day

  for a meal break regardless of whether a Driver took a bona fide, uninterrupted 30-minute break

  and/or failing to credit employees for the full extent of their overtime hours worked for the benefit

  of Defendants; and (b) Defendants knowingly failing to pay time and one-half wages for all of the

  actual hours worked in excess of Forty (40) hours per week.

         31.     By reason of the said intentional, willful and unlawful acts of Defendants, all

  Plaintiffs (the named Plaintiff and those similarly situated to him) have suffered damages plus

  incurring costs and reasonable attorneys’ fees.

         32.     Defendants did not have a good faith basis for their failure to pay all of the overtime

  wages required by the FLSA for the full extent of the actual hours worked by DIAZ and

  Defendants’ other Drivers, however variously titled, in excess of Forty (40) hours per week in the

  work weeks between approximately January 2017 and mid-April 2019, as a result of which

  Plaintiff and the other similarly situated employees are entitled to the recovery of liquidated

  damages from Defendants in an amount equal to his unpaid overtime wages from Defendants

  pursuant to 29 U.S.C. §216(b).

         33.     DIAZ has retained the undersigned counsel to represent him in this action, and

  pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all reasonable

  attorneys’ fees and costs incurred as a result of Defendants’ violations of the FLSA.

         WHEREFORE, Plaintiff, SERGIO DIAZ, and any current or former employees similarly


                                                    9
Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 10 of 14



  situated to him who join this action as Opt-In Plaintiffs, demand judgment against Defendants,

  jointly and severally, TROPIC OIL COMPANY, HIGHLANDS OIL COMPANY, INC., and

  PARKLAND FUEL CORPORATION, for the payment of all unpaid overtime wages, liquidated

  damages, reasonable attorneys’ fees and costs of suit, and for all proper relief including

  prejudgment interest.

                                 COUNT II
          VIOLATIONS OF FLORIDA’S WHISTLEBLOWER ACT, F.S. §448.102

         Plaintiff, SERGIO DIAZ, readopts and realleges the allegations contained in Paragraphs 1

  through 25 above.

         34.     At all times material to this Complaint between approximately March 2018 and

  October 2019, DIAZ was an employee of TROPIC OIL COMPANY, HIGHLANDS OIL

  COMPANY, INC., and PARKLAND FUEL CORPORATION within the meaning of F.S.

  §448.101(2).

         35.     At all times material to this Complaint, TROPIC OIL COMPANY, HIGHLANDS

  OIL COMPANY, INC., and PARKLAND FUEL CORPORATION have been engaged in an

  industry affecting commerce and have had Ten (10) or more employees for each working day in

  each of Twenty (20) or more weeks in the current or preceding calendar year.

         36.     At all times material to this Complaint, TROPIC OIL COMPANY, HIGHLANDS

  OIL COMPANY, INC., and PARKLAND FUEL CORPORATION constituted an employer

  and/or joint employer of DIAZ within the meaning of F.S. §448.101(3).

         37.     Under Florida’s Whistleblower Act, F.S. §448.102, an employer may not take any

  retaliatory personnel action against an employee because the employee has:

                 (1) Disclosed, or threatened to disclose, to any appropriate
                 governmental agency, under oath, in writing, an activity, policy, or
                 practice of the employer that is in violation of a law, rule, or

                                                 10
Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 11 of 14



                 regulation. However, this subsection does not apply unless the
                 employee has, in writing, brought the activity, policy, or practice to
                 the attention of a supervisor or the employer and has afforded the
                 employer a reasonable opportunity to correct the activity, policy, or
                 practice.

                 (2) Provided information to, or testified before, any appropriate
                 governmental agency, person, or entity conducting an investigation,
                 hearing, or inquiry into an alleged violation of a law, rule, or
                 regulation by the employer.
                 (3) Objected to, or refused to participate in, any activity, policy, or
                 practice of the employer which is in violation of a law, rule, or
                 regulation.

         38.     When DIAZ objected to David Gurney’s repeated threats and intimidated between

  approximately July 2019 and October 2019, and when DIAZ complained in good faith to

  Defendants’ management on or around October 24, 2019 about Gurney’s threats, harassment, and

  violent behavior towards Plaintiff because DIAZ reasonably feared for his safety—after DIAZ had

  earlier reported his May 2019 workplace injury and then sought medical treatment for Plaintiff’s

  workplace injury between May 2019 and October 2019—DIAZ engaged in protected activity

  within the meaning of Florida’s Whistleblower Act, F.S. §448.102(3).

         39.     Defendants subjected DIAZ to “retaliatory personnel action” within the meaning of

  the Florida Whistleblower Act, F.S. §448.101(5), because of Plaintiff’s opposition to and

  complaints about David Gurney’s threats, intimidation, and violent behavior, including but not

  necessarily limited to Defendants’ terminating DIAZ’s employment on October 24, 2019, in

  violation of F.S. §448.102(3).

         40.     Defendants’ termination of DIAZ’s employment on October 24, 2019 was

  undertaken in intentional retaliation against DIAZ because Plaintiff engaged in protected activity

  by complaining about and objecting to Gurney’s threats, intimidation, and violent behavior, in

  violation of F.S. §448.102(3).


                                                   11
Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 12 of 14



         41.     DIAZ in good faith believed that (a) David Gurney’s threats, intimidation, and

  violent behavior towards Plaintiff created an unsafe work environment in which Plaintiff

  reasonably feared for his safety (b) the unsafe work environment and retaliation by Gurney against

  DIAZ because Plaintiff suffered a workplace injury in May 2019 were a violation of one or more

  “laws, rules, or regulations” within the meaning of the Florida Whistleblower Act, F.S.

  §448.101(4).

         42.     One or more “laws, rules, or regulations” within the meaning of the Florida

  Whistleblower Act, F.S. §448.101(4), which were applicable to Defendants and pertained to

  Defendants’ business between May 2019 and October 2019 which DIAZ reasonably and in good

  faith believed Defendants were violating when Plaintiff complained to Defendants’ management

  in October 2019 include(s) but were not necessarily limited to: (a) Florida Statutes F.S. §440.205,

  Coercion of Employees; and (b) 29 U.S.C. §654, the General Duty Clause of the Occupational

  Safety and Health Act (OSHA).

         43.     The fact that DIAZ engaged in activity protected by the Florida Whistleblower Act

  between approximately May 2019 and October 2019 was a motivating factor in Defendants’

  “retaliatory personnel action” against DIAZ and the termination of Plaintiff’s employment on

  October 24, 2019, in violation of F.S. §448.102(3).

         44.     DIAZ has suffered and continues to suffer lost earnings, emotional distress, loss of

  self-esteem and other injuries as a direct result of Defendants’ violations of F.S. §448.102.

         45.     Pursuant to F.S. §448.104, DIAZ is entitled to recover from Defendants his

  reasonable attorneys’ fees and costs as a result of Defendants’ violations of Florida’s

  Whistleblower Act.




                                                  12
Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 13 of 14



         WHEREFORE, Plaintiff, SERGIO DIAZ, demands judgment against Defendants, jointly

  and severally, TROPIC OIL COMPANY, HIGHLANDS OIL COMPANY, INC., and

  PARKLAND FUEL CORPORATION, for back pay, employment benefits and other

  compensation including bonuses, compensatory damages, emotional distress, equitable relief,

  including, but not limited to, reinstatement or front pay, interest, attorneys’ fees, costs and such

  other and further relief as this Honorable Court deems proper.



                                      JURY TRIAL DEMAND

         Plaintiff demands trial by jury on all issues so triable.



  Dated: December 27, 2019                      Respectfully submitted,

                                        By:     KEITH M. STERN
                                                Keith M. Stern, Esquire
                                                Florida Bar No. 321000
                                                E-mail: employlaw@keithstern.com
                                                LAW OFFICE OF KEITH M. STERN, P.A.
                                                80 S.W. 8th Street, Suite 2000
                                                Miami, Florida 33130
                                                Telephone: (305) 901-1379
                                                Attorneys for Plaintiff




                                                   13
Case 1:19-cv-25302-RNS Document 1 Entered on FLSD Docket 12/27/2019 Page 14 of 14
